This is an attempt to appeal from a judgment of the St. Joseph Superior Court No. 1. The assignment of errors here is as follows:
"1. Court's decision is not sustained by sufficient evidence;
"2. Court's decision is contrary to law."
Appellee has filed his motion to affirm the judgment on the grounds that no question has been presented by the above assignment of errors. The motion will have to be sustained. Burns' 1946 Replacement, § 2-2401; Van Buskirk et al. v.Stover (1904), *Page 342 162 Ind. 448, 70 N.E. 520; Zimmerman v. Gaumer et al. (1899),152 Ind. 552, 555, 53 N.E. 829.
Judgment affirmed.
NOTE. — Reported in 86 N.E.2d 707.